Title: To Alexander Hamilton from William Duer, [11 December 1797]
From: Duer, William
To: Hamilton, Alexander



[New York, December 11, 1797]
Dear Sir,

I was in hopes not to have troubled you again on any Subject of a Pecuniary, but my Necessities constrain me to sollicit the Loan of Fifteen Dollars. In the Course of three or four Months I shall have it in my Power to reimburse this, and the former Advances you was so obliging to make me. I know you have use for all your Profession brings in, but Necessity constrains me to borrow out of your small Stock.
I am Dear Sir, Your Affectionate Humble servt.

W Duer.
New York Dec. 11th. 1797

